Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  The application TW-108106782-A filed on February 27 2019 appears to describe the same invention (Modular tool holder for ultrasonic machining) from the same inventor (Peter Chen).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 102\"(a)(1)"\ as being anticipated by Matthew Short (US 2016/0067790 A1 Al hereinafter "Short").
Regarding Claim 1 Short discloses a modular tool holder for ultrasonic machining (ultrasonic machining module, 310, Fig. 7-9) used in a machine which supplies power via a spindle, comprising: a connector (electrical connector 325, Fig. 7-9) received in the spindle (Housing 340, Fig. 7-9); a conductive ring (electric connection portion of 325, See Annotated Drawing 2) disposed on the connector and electrically connected to the spindle so as that power is configured to supply to the modular tool holder; a tool mounting member (front mass 376, Fig. 7-9) including an axial hole ; an oscillator for producing ultrasonic vibration (ultrasonic transducer assembly 370, Fig, 7-8) disposed in the tool mounting member (nut 389, Fig. 8-9), the oscillator for producing ultrasonic vibration electrically connected to the conductive ring (¶36) so that power supplied to the oscillator for producing ultrasonic vibration is configured to produce ultrasonic vibration of high frequency; and a chuck (collet 377, Fig. 7-8) releasably secured to an end of the axial hole.

    PNG
    media_image1.png
    614
    839
    media_image1.png
    Greyscale

Figure 1 Annotated Drawing 1

    PNG
    media_image2.png
    877
    841
    media_image2.png
    Greyscale

Figure 2 Annotated Drawing 2
Regarding Claim 2 Short discloses the modular tool holder for ultrasonic machining of claim 1, wherein the tool mounting member (front mas, Fig. 7-9) further comprises a fastener (nut 389, Fig. 7-9) disposed on an end of the chuck (collet 377, Fig. 7-9) for releasably securing the chuck to the axial hole. 
Regarding Claim 4 Short discloses the modular tool holder for ultrasonic machining of claim 1, further comprising at least one sleeve (compression stud 341, Fig. 8-9) interconnecting the connector and the tool mounting member (See Annotated Drawings 1-2
Regarding Claim 5 Short Discloses The modular tool holder for ultrasonic machining of claim 4, wherein each of the at least one sleeve includes a projection (See Annotated Drawing 2) at one end and a receptacle at the other end so that the at least one sleeve is configured to complimentarily attach to both the connector and the tool mounting member. (See Annotated Drawing 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Feutch et al. (US 2017/0361409 Al, Hereinafter “Feutch”).
Regarding Claim 3 Short discloses the modular tool holder for ultrasonic machining of claim 1, further comprising an axial channel (Fig 7-9) in the connector communicating with inside of the tool mounting member, and a wire (See, Fig 8) having one end electrically connected to the oscillator (ultrasonic transducer assembly 370, Fig, 7-8) and the other end electrically connected to the conductive ring (See Annotated Drawing 2). 
However, Short is silent to the wire passing through the axial channel.
Feutch (Fig. 2-3) teaches a tool holder with an oscillator (vibration unit 160) and a wire (Cable 151, 152) with the wire passing through the axial channel (hollow shank element 150, ¶67-68, ¶79-81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Short to incorporate the teachings of Feutch to incorporate the wire trough the axial channel as it would provide a compact design (Feutch, ¶5) and in the instant . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20110222975A1 - Relates to a Tool holder including an ultrasonic transducer, wherein the ultrasonic transducer is adapted to receive a tool bit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                     
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723